Title: From James Madison to George Read, 18 September 1808
From: Madison, James
To: Read, George



Sir.
Montpellier, Virga:, Septr. 18. 1808.

I have duly recd: your letter of the 9th. inclosing, by order of the Democratic Republican meeting in New Castle County in Delaware, a printed copy of certain resolutions unanimously adopted by them.
The very honorable notice which my fellow Citizens composing the meeting have been pleased to take of my efforts in the public service, has the stronger claim on my grateful sensibility, as their good opinion is rendered particularly flattering by the enlightened principles which they avow and by names, long distinguished for patriotism, which appear in their proceedings.
I wish only that I could tender my acknowledgments without a consciousness that in every thing beyond a faithful zeal for the Independent character and rightful interests of my Country, far more than justice has been done to my services.
May I be permitted Sir, to request that this inadequate expression of what I owe to the partiality of which you have been the organ, may not be committed to the press; which is indeed the more proper, as the order which you executed, in transmitting the printed proseedings, makes no part of them.  I remain Sir very respectfully Your obedient humble Servt.

James Madison

